United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        February 10, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-40867
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JEREMY JOSEPH CARRON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:02-CR-90-2
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jeremy Joseph Carron appeals his conviction for possession

with intent to distribute crack cocaine.    He argues that the

district court erred in denying him standing to assert his Fourth

Amendment rights in the home of his co-defendant, Todd Broussard;

that the district court erred in finding that Broussard

voluntarily consented to the search of his home; and that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40867
                                  -2-

district court erred in finding that the search warrant issued on

Broussard’s home was valid.

     We assume arguendo, without deciding, that Carron had a

legitimate expectation of privacy in Broussard’s home and,

therefore, that he has standing to challenge the constitutionality

of the search.     See United States v. Wilson, 36 F.3d 1298, 1302

(5th Cir. 1994).    We hold, however, that the district court’s

factual findings that Broussard consented to the search of his

residence and, under the totality of the circumstances, that his

consent was voluntarily given were not clearly erroneous.     See

United States v. Randall, 887 F.2d 1262, 1265 (5th Cir. 1989);

United States v. Zucco, 71 F.3d 188, 191 (5th Cir. 1995).

     Because we find that Broussard consented to the search of

his residence, we do not address the issue of whether the search

warrant was valid.

     AFFIRMED.